DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth.  This is a CONTINUATION of application 15/796389 (now US Patent 10,477,471).

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 (except for the one identified below).  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment is ENTERED.













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "the second electronic device" in the claim.  There is insufficient antecedent basis for this limitation in the claim because the claims were using the phrase “another electronic device” to refer to the other/second device.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,477,471. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite streaming data between two devices whereupon there is a means to reduce the frequency of streaming content using a notification/attribute that indicates an operational status change of the one device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2014/0130073 and further in view of Park (US 2005/0075148) and Yamashita et al. (US 2016/0018959)
As per claim 1, Yu et al (US 2014/0130073) teaches an electronic device  (figure 1) comprising: 
circuitry configured to stream content to another electronic device via a wireless connection between the electronic device and the another electronic device (Figure 1 shows wireless connections to send data to/from devices.  Abstract teaches audio-video stream/streaming); 
control reproduction of the content streamed to the another electronic device (figures 5-8 teach the ability to control the streaming, such as stopping/starting streaming) based on control messages received from the another electronic device (see below, Para’s #64-65 and Para #68 teaches that the streaming/content server receives notification that the user is not viewing content – interpreted as a message from the another electronic device -  which reads on a “..control message received from the another electronic device”:  [From Para #68] “..in block 706, the network server may receive an operating mode notification indicating that the user is not actively viewing the content.;  
[from Para #64]  For example, the network server may receive an operating mode notification indicating that the user has scrolled off the media player portion of a web browser, has had his/her eyes closed for an extended period of time or is otherwise not actively viewing the content, the receiver device is entering the audio-only mode, etc.
[0065] In block 508, the network server may begin storing the audio-video stream from the content provider server in a memory. In block 510, the network server may alter the audio-video stream from the content provider server based on the received notification. For example, the network server may convert the audio-video stream into an audio-only stream. In block 512, the network server may stop relaying the audio-video stream to the receiver device. In block 514, the network server may begin sending the altered stream (e.g., audio-video stream) to the receiver device. In block 516, the network server may receive another operating mode notification from the receiver device. For example, the network server may receive an operating mode notification indicating that the receiver device is entering the full mode. In block 518, the network server may resume sending the audio-video stream to the receiver device. 
receive a notification from the another electronic device indicating a change in operational status of the another electronic device (Figures 5-8 teach starting/stopping the streaming based on an operational condition/status of the another device, eg. behavior change #506 or #806, proximity #606, if viewing content #706.  Also see passage from Para #68 above where the server receives a notification); and 
but is silent on 
reduce a frequency of transmitting messages indicating a status of streaming the content from the electronic device to the another electronic device in response to the notification received from the another electronic device.  
Park (US 2005/0075148) teachs in Figure 1 a mobile device requesting a sleep state, the BTS allowing the sleep state via scheduling (S32) and NO messages flowing while in at least the sleep state, whereby they resume after the mobile awakes (S35 and S36) whereby the device can return to Active Mode (S38).   Thusly, one skilled sees that a device that changes its operational state, perhaps to sleep mode, will receive little/no communications from the base station and reads on the limitation of “reduce a frequency of transmitting messages…to another eledctronic device in response to the notification received from the another device”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Yu , such that it reduce a frequency of transmitting messages to the another electronic device in response to the notification received from the another electronic device, to provide the ability to place a device into a sleep mode and conserve power (whereby the device receives/transmits less data).
Yu/Park are silent on indicating a status of streaming content from the electronic device.  Yamashita et al. (US 2016/0018959) is added to teach “indicating a status of streaming content from the electronic device” since he teaches messages that determine if the content should be played, stopped, slowed, which are interpreted as streaming status desired from the user device:
[0059] At block 406, the processing logic may provide instructions, to the client device, on whether to continue playing an audio component of the media item in accordance with the predicted background playback preference of the user. For example, the background behavior service 142 of the content-sharing platform 130 may provide instructions to the background behavior service 114 or directly to the media player of the media viewer 112 to continue playing the audio component of the media item. This preference may have been predicted by the background behavior service 142. The instructions may be provided to the background behavior service 114 based on a previously derived rule that describes how the audio component should be handled when the video component is sent to the background given the indication of the event and the information on user behavior. In some embodiments, the prediction may be based on the known preferences of many users of the content-sharing platform 130, stored in or obtained from the preference data 146A-N.
	Thusly, one skilled sees that Park teaches adapting messages from the network/content server AND Yamashita teaches sending (status) control messages.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify , such that it indicates a status of streaming content from the electronic device, to provide the ability to use status messages to control the playability of the stream,

	
As per claim 2, the combo teaches claim 1, wherein the message indicating the change in operational status of the another electronic device is an indication that the second (another?) electronic device will not transmit control messages for a predetermined period of time.  
Park teaches (figure 1) that a sleep request is made by the mobile (S31) and it is granted (S33) whereupon the device enters a SLEEP MODE (S34) for a “sleep interval” which is interpreted as a predetermined period of time that the device will not transmit control messages.


As per claims 3 and 17, the combo teaches claim 1/16, wherein the message indicating the change in operational status of the another electronic device is an indication that the another electronic device, or a component of the another electronic device, has been turned off or entered a sleep mode (See Park previous who teaches the user device requesting to go into sleep mode and the network device allowing it).  

As per claim 4, the combo teaches claim 1, wherein the circuitry is configured to transmit, to the another electronic device, at a first frequency, messages indicating a status of streaming the content from the electronic device to the another electronic device prior to receiving the notification from the another electronic device (Yu teaches “normal” transmission and also adapting the transmission (eg. change data rate or stop transmission or buffer transmission, etc.) and Park teaches that the user device can enter sleep mode whereupon Yamashita teaches the frequency of messages sent (from the network/server) would change).

As per claim 6, the combo teaches claim 1, wherein the circuitry includes at least a host processor and a second processor configured to control the wireless connection between the electronic device and the another electronic device (The prior art teach various processing/processors that control the transmission of data between the devices, Yu teaches figures 5-8 that can buffer, slow, stop transmission, Yamashita teaches a behavior module that will cause changes to the transmission, etc.). 
Yu further teaches (figure 9) the user device/laptop which has a host processor and a transceiver, which are interpreted as a “host processor” and a “second processor” since the transceiver controls/supports the wireless connection:
[0074] FIG. 9 is a system block diagram of a mobile receiver device in the form of a laptop computer suitable for use with any of the embodiments. A typical laptop computer 900 may include a processor 901 coupled to an electronic display 904, a speaker 906, a volatile memory 902 and to a nonvolatile memory, such as a disk drive 922. The laptop computer 900 may also include a floppy disc drive, compact disc (CD) or DVD disc drive coupled to the processor 901. The laptop computer 900 may include an antenna 910, a multimedia receiver 912, a transceiver 918 and/or communications circuitry 920 coupled to the processor 901 for sending and receiving electromagnetic radiation, connecting to a wireless data link, and receiving IP and streaming multimedia services (e.g., audio-video streams, information flows, etc.).
	Yu teaches similar design for the network-side BTS/Server (see figure 4). 


As per claim 15, the combo teaches claim 1, wherein the circuitry is configured to stream the content to the another electronic device directly via a Bluetooth connection between the electronic device and the another electronic device (See Yu, Para #24 which supports many different protocols/conveyances, to include Bluetooth, as does Para #35, ”.. Wireless communication links may be via short-range radio technologies (e.g., Bluetooth.RTM., WiFi, etc.), via peer-to-peer connections, or via any other known wireless communication technology”).  


As per claim 16, Yu et al (US 2014/0130073) teaches an electronic device  (figure 1) comprising: 
circuitry configured to receive content from another electronic device via a wireless connection between the electronic device and the another electronic device (Figure 1 shows wireless connections to send data to/from devices.  Abstract teaches audio-video stream/streaming); 
transmit a notification to the another electronic device to control reproduction of the content streamed from the another electronic device (figures 5-8 teach the ability to control the streaming, such as stopping/starting streaming) based on control messages received from the another electronic device (see below, Para’s #64-65 and Para #68 teaches that the streaming/content server receives notification that the user is not viewing content – interpreted as a message from the another electronic device -  which reads on a “..control message received from the another electronic device”:  [From Para #68] “..in block 706, the network server may receive an operating mode notification indicating that the user is not actively viewing the content.;  
[from Para #64]  For example, the network server may receive an operating mode notification indicating that the user has scrolled off the media player portion of a web browser, has had his/her eyes closed for an extended period of time or is otherwise not actively viewing the content, the receiver device is entering the audio-only mode, etc.
[0065] In block 508, the network server may begin storing the audio-video stream from the content provider server in a memory. In block 510, the network server may alter the audio-video stream from the content provider server based on the received notification. For example, the network server may convert the audio-video stream into an audio-only stream. In block 512, the network server may stop relaying the audio-video stream to the receiver device. In block 514, the network server may begin sending the altered stream (e.g., audio-video stream) to the receiver device. In block 516, the network server may receive another operating mode notification from the receiver device. For example, the network server may receive an operating mode notification indicating that the receiver device is entering the full mode. In block 518, the network server may resume sending the audio-video stream to the receiver device. 
transmit a notification from the another electronic device indicating a change in operational status of the another electronic device (Figures 5-8 teach starting/stopping the streaming based on an operational condition/status of the another device, eg. behavior change #506 or #806, proximity #606, if viewing content #706.  Also see passage from Para #68 above where the server receives a notification); and 
but is silent on 
receive, from the another device, at a reduced a frequency, messages indicating a status of streaming the content from the another electronic device to the electronic device in response to the transmitted notification.
Park (US 2005/0075148) teachs in Figure 1 a mobile device requesting a sleep state, the BTS allowing the sleep state via scheduling (S32) and NO messages flowing while in at least the sleep state, whereby they resume after the mobile awakes (S35 and S36) whereby the device can return to Active Mode (S38).   Thusly, one skilled sees that a device that changes its operational state, perhaps to sleep mode, will receive little/no communications from the base station and reads on the limitation of “reduce a frequency of transmitting messages…to another eledctronic device in response to the notification received from the another device”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Yu , such that it receives, from the another device, at a reduced a frequency in response to the transmitted notification, to provide the ability to place a device into a sleep mode and conserve power (whereby the device receives/transmits less data).
Yu/Park are silent on indicating a status of streaming content from the electronic device	.  Yamashita et al. (US 2016/0018959) is added to teach “indicating a status of streaming content from the electronic device” since he teaches messages that determine if the content should be played, stopped, slowed:
[0059] At block 406, the processing logic may provide instructions, to the client device, on whether to continue playing an audio component of the media item in accordance with the predicted background playback preference of the user. For example, the background behavior service 142 of the content-sharing platform 130 may provide instructions to the background behavior service 114 or directly to the media player of the media viewer 112 to continue playing the audio component of the media item. This preference may have been predicted by the background behavior service 142. The instructions may be provided to the background behavior service 114 based on a previously derived rule that describes how the audio component should be handled when the video component is sent to the background given the indication of the event and the information on user behavior. In some embodiments, the prediction may be based on the known preferences of many users of the content-sharing platform 130, stored in or obtained from the preference data 146A-N.
	Thusly, one skilled sees that Park teaches adapting messages from the network/content server AND Yamashita teaches sending (status) control messages.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify , such that it indicates a status of streaming content from the electronic device, to provide the ability to use status messages to control the playability of the stream.

As per claim 20, Yu et al (US 2014/0130073) teaches a method performed by an electronic device  (figure 1) comprising: 
Receiving content streamed from another electronic device via a wireless connection between the electronic device and the another electronic device (Figure 1 shows wireless connections to send data to/from devices.  Abstract teaches audio-video stream/streaming); 
Transmitting control messages to the another electronic device to control reproduction of the content streamed from the another electronic device (figures 5-8 teach the ability to control the streaming, such as stopping/starting streaming) based on control messages received from the another electronic device (see below, Para’s #64-65 and Para #68 teaches that the streaming/content server receives notification that the user is not viewing content – interpreted as a message from the another electronic device -  which reads on a “..control message received from the another electronic device”:  [From Para #68] “..in block 706, the network server may receive an operating mode notification indicating that the user is not actively viewing the content.;  
[from Para #64]  For example, the network server may receive an operating mode notification indicating that the user has scrolled off the media player portion of a web browser, has had his/her eyes closed for an extended period of time or is otherwise not actively viewing the content, the receiver device is entering the audio-only mode, etc.
[0065] In block 508, the network server may begin storing the audio-video stream from the content provider server in a memory. In block 510, the network server may alter the audio-video stream from the content provider server based on the received notification. For example, the network server may convert the audio-video stream into an audio-only stream. In block 512, the network server may stop relaying the audio-video stream to the receiver device. In block 514, the network server may begin sending the altered stream (e.g., audio-video stream) to the receiver device. In block 516, the network server may receive another operating mode notification from the receiver device. For example, the network server may receive an operating mode notification indicating that the receiver device is entering the full mode. In block 518, the network server may resume sending the audio-video stream to the receiver device. 
transmitting a notification to the another electronic device indicating a change in operational status of the another electronic device (Figures 5-8 teach starting/stopping the streaming based on an operational condition/status of the another device, eg. behavior change #506 or #806, proximity #606, if viewing content #706.  Also see passage from Para #68 above where the server receives a notification); and 
but is silent on 
receiving, from the another electronic device at a reduced frequency, messages indicating a status of streaming the content from the another electronic device to the electronic device in response to the transmitted notification.  
Park (US 2005/0075148) teachs in Figure 1 a mobile device requesting a sleep state, the BTS allowing the sleep state via scheduling (S32) and NO messages flowing while in at least the sleep state, whereby they resume after the mobile awakes (S35 and S36) whereby the device can return to Active Mode (S38).   Thusly, one skilled sees that a device that changes its operational state, perhaps to sleep mode, will receive little/no communications from the base station and reads on the limitation of “reduce a frequency of transmitting messages…to another eledctronic device in response to the notification received from the another device”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Yu , such that it receives, from the another electronic device at a reduced frequency, messages to the electronic device in response to the transmitted notification, to provide the ability to place a device into a sleep mode and conserve power (whereby the device receives/transmits less data).
Yu/Park are silent on indicating a status of streaming content from the electronic device	.  Yamashita et al. (US 2016/0018959) is added to teach “indicating a status of streaming content from the electronic device” since he teaches messages that determine if the content should be played, stopped, slowed:
[0059] At block 406, the processing logic may provide instructions, to the client device, on whether to continue playing an audio component of the media item in accordance with the predicted background playback preference of the user. For example, the background behavior service 142 of the content-sharing platform 130 may provide instructions to the background behavior service 114 or directly to the media player of the media viewer 112 to continue playing the audio component of the media item. This preference may have been predicted by the background behavior service 142. The instructions may be provided to the background behavior service 114 based on a previously derived rule that describes how the audio component should be handled when the video component is sent to the background given the indication of the event and the information on user behavior. In some embodiments, the prediction may be based on the known preferences of many users of the content-sharing platform 130, stored in or obtained from the preference data 146A-N.
	Thusly, one skilled sees that Park teaches adapting messages from the network/content server AND Yamashita teaches sending (status) control messages.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify , such that it indicates a status of streaming content from the electronic device, to provide the ability to use status messages to control the playability of the stream.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2014/0130073, Park (US 2005/0075148) and Yamashita et al. (US 2016/0018959) and further in view of Goldin et al. (US 9,384,271)
As per claim 9, the combo teaches claim 1, wherein the streamed content is audio content (Yu teaches audio/video/media content being streamed), but is silent on  and the control messages include at least one of a request for playback position, a request for playback status, a request for track change, a request for a volume change and a request to play a playlist.  
Goldin et al. (US 9,384,271) teaches the electronic device(s) can control various music/streaming parameters on a/their device:
FIG. 5 is a diagram illustrating an embodiment of a user interface for a rider system. In some embodiments, the user interface of FIG. 5 is used by a rider as part of a ride sharing system. In the embodiments, the user interface of FIG. 5 comprises a user interface for a ride sharing app. In the example shown, the user interface of FIG. 5 comprises a now playing interface. The now playing interface displays information describing a currently playing song. In some embodiments, the currently playing song comprises a song in a driver jukebox queue. In some embodiments, songs from a driver jukebox queue begin playing when a ride starts (e.g., when the driver indicates the ride starts, when a ride start is detected, etc.). In some embodiments, the now playing interface is displayed when songs begin playing. In some embodiments, the now playing interface displays track information (e.g., track title, track artist, track album, track year, etc.). In some embodiments, the now playing interface displays audio controls (e.g., next track, pause, volume up, volume down, etc.) that are able to control the music playing on the jukebox (e.g., the music streaming via the driver's device and the vehicle audio system). In some embodiments, the now playing interface displays a queue button (e.g., for displaying a jukebox queue interface). (C4, L40-62)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the control messages include at least one of a request for playback position, a request for playback status, a request for track change, a request for a volume change and a request to play a playlist, to provide the ability to select and control the music/stream that is selected.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2014/0130073, Park (US 2005/0075148) and Yamashita et al. (US 2016/0018959) and further in view of Jones et al (US 2014/0293145)
As per claim 10, the combo teaches claim 1, but is silent on further comprising: a display, wherein the circuitry is configured to control the electronic device to enter a sleep state during streaming of the content while a state of the display is off.  
At least Jones et al (US 2014/0293145) teaches that a device will enter sleep mode if the device reaches expiration of an inactivity timeout OR if commanded.  The examiner notes that sleep mode inherently means the device literally turns off power to most functions, hence the device will enter sleep mode even if streaming.   Put another way, the user’s device will stop steaming if the device enters sleep mode (manually or automatically):
 [0060] Upon reaching the expiration of an inactivity timeout period or upon receipt of a sleep command from a user, device 10 may enter a low power sleep state (step 102). In the sleep state, display pixels 22 in display 14 may be turned off to conserve power (as an example). Part of touch sensor 42 may also be turned off (disabled) to conserve power. For example, horizontal position sensor 46 may be disabled to conserve power. Vertical position sensor 44 may be maintained in an active state to monitor for subsequent wake-up commands.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprising: a display, wherein the circuitry is configured to control the electronic device to enter a sleep state during streaming of the content while a state of the display is off, to provide the ability to turn off the stream (to save power) if/when the display is off (which typically means the user is not engaged).


	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2014/0130073, Park (US 2005/0075148) and Yamashita et al. (US 2016/0018959) and further in view of Pizot et al. US 2014/0240755
As per claim 11, the combo teaches claim 1, but is silent on wherein the circuitry is configured to send a request notification message of an event to the another electronic device. 
Yu teaches that the network/server will receive notification of an event from the user device (see Para’s #64-65 and #68 previously), thusly one skilled sees a Design Choice as to if the message is sent automatically OR is requested.  
Pizot et al. US 2014/0240755 teaches a cloud server (electronic device) that can request status from a second device (another device) whereby the status can be jobs such as print, fax, scan, etc., which reads on the claim that the server/electronic device requests notification status.
 [0023] A transient event may include a job status or other specifically requested events by the cloud server 102. In some examples, a transient event may not be reported unless explicitly requested by the cloud server 102. For example, a job status subscription may be sent by the cloud server 102 when a job (e.g., print, fax, scan, etc.) is submitted to the printing device. Thus, transient events may be subscribed to on a need basis.
	Depending upon the broadest/reasonable interpretation, one skilled can interpret that the “request notification message” is a message that is involved in the connection setup of two devices (ie. during Bluetooth pairing, etc.).  At least Miller (US 2014/0119407), pertinent but not cited, teaches in figure 6 that the Bluetooth range extender pages the second device (#614) which is an invite to connect and can be interpreted as a “request notification” (ie. request to connect notification message).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the circuitry is configured to send a request notification message of an event to the another electronic device, to provide the ability to alert the other device if/when certain/specific events occur (eg. status of print/fax/scans, paging if near another device, etc.).



Allowable Subject Matter
Claims 5, 7-8, 12-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed designs not found in at least the prior art, either alone or in combination.   NOTE that a Terminal Disclaimer is also required.
claim 5:  wherein the circuitry is configured to transmit, to the another electronic device, at a second frequency, which is less than the first frequency, messages indicating a status of streaming the content from the electronic device to the another electronic device in response to the notification received from the another electronic device.  
claim 7: wherein the host processor is configured to offload processing to the second processor configured to control the wireless connection in response to the notification received from the another electronic device.  
claim 8: wherein the processing offloaded to the second processor includes the transmitting messages indicating a status of the streaming at the reduced frequency.  
claim 12: wherein the circuitry is configured to enter a sleep state during streaming of the content when a response to the request notification message is a response notification message related to occurrence of the event.  
claim 13: wherein the response notification message indicates that that the another electronic device, or a component of the another electronic device, has been turned off or entered a sleep mode.  
	claim 14: wherein the content is audio content, the control messages include Audio Video Remote Control Profile (AVRCP) compliant control messages received according to an Audio/Video control Transport Protocol (AVCTP), and the circuitry is configured to stream the content directly to the another electronic device on an L2CAP channel via a short-range wireless connection between the electronic device and the another electronic device.  
claim 18:  wherein the circuitry is configured to: receive, from the another electronic device, at a first frequency, messages indicating a status of streaming the content from the another electronic device to the electronic device before transmission of the notification; and receive, from the another electronic device, at a second frequency, which is less than the first frequency, messages indicating a status of streaming the content from the another electronic device to the electronic device in response responsive to transmitting the notification.  
claim 19: wherein the content is audio content, the control messages include Audio Video Remote Control Profile (AVRCP) compliant control messages transmitted according to an Audio/Video control Transport Protocol (AVCTP), and the circuitry is configured to receive the content streamed from the another electronic device directly on an L2CAP channel via a short-range wireless connection between the electronic device and the another electronic device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9826529     Adaptive wireless frequency band sharing

US 10609030   Systems and methods for identifying untrusted devices in peer-to-peer communication

US 20100142500    COEXISTENCE INTERFACE FOR MULTIPLE RADIO MODULES USING A REDUCED NUMBER OF CONNECTIONS
US 20160286337    SYSTEMS AND METHODS FOR AUDIO STREAMING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414